Filed 11/20/20

                           CERTIFIED FOR PUBLICATION


                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SIXTH APPELLATE DISTRICT


 In re the Marriage of ROSEMARY and               H046558
 JAMES SAWYER.                                   (Santa Cruz County
                                                  Super. Ct. No. FL007773)
 ROSEMARY SAWYER,

            Respondent,

            v.

 JAMES SAWYER,

            Appellant;

 SANTA CRUZ COUNTY
 DEPARTMENT OF CHILD SUPPORT
 SERVICES,

            Appellant.


        In 2001, a Minnesota state court ordered appellant James Sawyer to pay
$89,582.15 in child support arrears to his ex-wife, respondent Rosemary Sawyer,1 for
their two children. James was by then living in California, and in 2005 the Minnesota
order was registered for enforcement purposes in Santa Cruz County Superior Court
pursuant to the Uniform Interstate Family Support Act.


        1
         The trial court order at issue here refers to James’s ex-wife as Rosemary Sawyer.
In some places, the record references her as Rosemary Hildebrandt. For clarity, we refer
to James and Rosemary by their first names. Rosemary has not participated in these
appeals.
       In 2018, in connection with registration in California of a renewed judgment from
Minnesota, the trial court in Santa Cruz County stayed enforcement of a portion of
James’s child support arrears determined by the 2001 Minnesota order because the
children had intermittently lived with James between 1993 and 2002. The trial court
found the remainder of the arrears enforceable against James. Both James and appellant
Santa Cruz County Department of Child Support Services (the Department), which has
assisted in the enforcement and collection of James’s child support arrears, have appealed
the trial court’s 2018 order.
       The Department contends that the trial court lacked authority under the Uniform
Interstate Family Support Act to stay the arrears owed by James because the 2001
Minnesota order at issue was registered and confirmed in California in 2005, and James
did not timely challenge its registration. We agree and reverse the portion of the 2018
order staying enforcement of $28,890 of the arrears. James appeals the portion of the
trial court’s order finding that the remainder of the arrears ($60,692.15) was enforceable.
We reject his claims of error and affirm that portion of the 2018 order.
                    I. FACTS AND PROCEDURAL BACKGROUND
       A. Background2
       James and Rosemary were married from 1978 to 1989 and have two (now adult)
sons together: the elder born in 1977 (older son) and the younger in 1984 (younger son).
James and Rosemary divorced in Minnesota, and a judgment and decree of dissolution
ending their marriage was entered in that state in January 1989. James was ordered by
the Minnesota court to pay $1,000 per month in child support to Rosemary.
       Shortly following the divorce, James moved to Santa Clara County, California.
Thereafter, Rosemary requested assistance from the State of California in enforcing the

       2
         We take these undisputed background facts from James’s sworn testimony at the
October 23, 2018 hearing, which preceded the December 18, 2018 order at issue in these
appeals.
                                                2
Minnesota child support order. In January 1991, child support enforcement proceedings
began in Santa Clara County. As a result of those proceedings, James was either ordered
to or stipulated to pay $12,000 in child support arrears and was ordered to pay $100 per
month in fulfillment of that obligation.
       A few years later, in June 1993, older son, then about 16 years old, moved from
Minnesota to California and lived with James until July 1994. James did not seek a
modification of the ongoing child support order after older son moved in with him.
James testified that modifying the support order “wasn’t on [his] radar” at that point and
“it seemed to [him] that the whole accounting of child support would be more sensibly
done at the end rather than in the middle.”
       Around 1997, James moved to Santa Cruz County, and the enforcement
proceeding against him was transferred to the Santa Cruz County Superior Court.3 In
1999, younger son moved to California and lived with James for several years.
Apparently around this 1999 time period, James asked his Minnesota attorney to notify
the Minnesota court that younger son was living with him and was no longer living with
Rosemary. However, James did not then seek a modification of the ongoing child
support order in the Minnesota court. James testified that his attorney asked or tried to
get Rosemary to sign a stipulation to the effect that younger son was in his primary
custody, but that effort was unsuccessful.
       B. Procedural History
              1. 2001 Court Proceedings in Minnesota
       On February 13, 2001, a Minnesota district court issued the child support order
that underlies the appeals before us (the Minnesota 2001 order). Prior to the issuance of
that order, the parties appeared at a hearing in Minnesota in January 2001. Rosemary,



       3
       We take judicial notice of the 1997 notice of receipt filed in Santa Cruz County
and 1997 motion and order transferring cause.
                                                 3
Rosemary’s attorney, and James’s attorney Robert Hajek appeared. James was not
personally present.
       The Minnesota 2001 order amended the 1989 judgment and decree of dissolution,
awarded physical custody of younger son to James, and ordered Rosemary going forward
to pay James child support for younger son. The order also addressed the amount of
child support arrears that James owed Rosemary. The order stated that Rosemary had
“alleged child support arrears owing by [James] to [Rosemary] in the amount of
$89,582.15” and declared that “judgment shall be entered on said arrears unless, within
sixty (60) days from the date of this Order, the parties agree that a different amount is
owing, or [James] proceeds before this Court by Notice of Motion and Motion within that
sixty (60) day period.” This arrears amount was apparently not challenged by either
party within the 60 days and, in April 2001, the Minnesota district court entered judgment
against James for child support arrears in the amount of $89,582.15.
              2. 2005 Proceedings in California
       In 2005, the Minnesota 2001 order was registered in California.4 The notice of
registration reflects that the Santa Cruz County Superior Court clerk sent James a copy of
the order on March 18, 2005. The notice advised James that he had 25 days from the
mailing date to request a hearing to contest the validity or enforcement of the registered
order. There is no evidence in the record that James contested or took any court action in
connection with the 2005 registration in California of the Minnesota 2001 order requiring
him to pay $89,582.15 in child support arrears to Rosemary.



       4
         The Minnesota order that was registered in California was the February 2001
conditional order and not the judgment entered in April 2001. It is not clear on this
record why the April 2001 judgment was not registered in California, but neither party
has raised this issue in the trial court or in this court on appeal. We will therefore
assume, as do the parties, that the February 2001 order was the appropriate order to
register in California.
                                                 4
              3. 2007-2009 Court Proceedings in Minnesota and 2009 Registration in
                  California
       In 2007, James appeared before a Minnesota child support magistrate to challenge
the 2001 Minnesota order issued by the district court. James sought in the Minnesota
court a determination that he owed no arrears to Rosemary. After various continuances,
James withdrew his motion. Approximately one year later, in late 2008, James again
moved for a determination that he owed no arrears to Rosemary.
       In early January 2009, the Minnesota child support magistrate determined that
James’s motion amounted to a motion to vacate the 2001 judgment, decided that it did
not have jurisdiction to vacate a final judgment entered in Minnesota district court, and
dismissed James’s motion. In its written order, the magistrate found that “[b]ased upon
the order dated February 13, 2001, there was a judgment entered in this matter
determining arrears as of January 31, 2001.” The magistrate decided it was foreclosed
from redetermining those arrears and dismissed James’s motion.
       According to the Minnesota Court of Appeals, which affirmed the child support
magistrate’s order in an unpublished opinion, James “moved for a determination that he
owed no arrears to [Rosemary] so that the state of California would terminate
proceedings against him to collect the 2001 Minnesota judgment.” (Sawyer v. Sawyer
(Minn.Ct.App., Sept. 22, 2009, No. A09-0222) [2009 WL 2998093].) The Court of
Appeals described James’s motion as an attempt “to relitigate an issue that was resolved
eight years ago by the district court.” (Id. at p. 5.)
       The 2009 order issued by the Minnesota child support magistrate was registered
that year for enforcement in Santa Cruz County Superior Court. The court clerk served
James with the registration statement and a copy of the January 2009 order. According to
the 2009 notice of registration, James then owed Rosemary $98,476.19 in child support
arrears. There is no evidence that James contested or took any court action in California
in connection with the 2009 registration.
                                                   5
                4. 2013-2018 California Trial Court Proceedings
         In 2013, the Department filed in Santa Cruz County Superior Court a request for
an order to show cause and affidavit for contempt against James related to his failure to
make child support payments. James moved in the Santa Cruz County Superior Court for
equitable relief, claiming the arrears calculation in Minnesota was incorrect. James
requested that the trial court order an “accounting” and “credit” him with payments he
made. James contended that the Department had failed “to reconcile [James’s] payments
and credits” with the Minnesota 2001 order and asserted such a reconciliation would have
“demonstrated satisfaction of the original child support order.” James requested that the
trial court order the Department to stop collecting any payments on the alleged arrears.
         At a hearing in March 2014, the trial court denied James’s request to recalculate
the arrears previously adjudicated in Minnesota and for equitable relief. The trial court
stated that it did “not believe that California has subject matter jurisdiction over the issue
that has already been determined by another forum” and was required to “defer to that
judgment.”
         Nearly four years later, in 2018 the clerk of the Santa Cruz County Superior Court
notified James that a new Minnesota order, titled “Notice of Entry and Docketing of
Judgment,” had been registered in the superior court. The Minnesota order stated James
owed $139,990.21 in child support arrears as of May 21, 2018.5 James requested a
hearing in Santa Cruz County Superior Court and sought vacatur of the registration of the
order.



         The Department in its briefing asserts that the 2018 judgment was a “renewal” of
         5

judgment, as a judgment otherwise lapses and becomes unenforceable after 10 years
pursuant to Minnesota law. In 2018, the Department’s position before the trial court was
that the $139,990.21 stemmed from the $89,582.15 established at the January 29, 2001
hearing in Minnesota and included interest that had since accrued pursuant to Minnesota
law which calculated interest by the prime market rate minus certain credits for payments
James had made.
                                                  6
       In his opposition to enforcement of the 2018 Minnesota support order, James
asserted the arrears figure of $89,582.15 was overstated, he had “no warning” that the
January 29, 2001 hearing would be used to determine arrears, and his attorney in
Minnesota “did not directly communicate to him the intentions of the Minnesota family
law court referee.” James stated he only “first became aware of the $89,582.15 arrears
judgment several years after it was entered, perhaps around 2005, when the Minnesota
Department of Child Support sought to register the judgment in California.”
       The Department submitted a written response in which it argued James was barred
from attacking the amount of arrears determined in 2001 because he had failed to timely
challenge the registration of that judgment in California in 2005.6 The Department
maintained that James could only contest the arrears that accrued between the last
registration (in 2009) and the current registration (in 2018) but had provided no evidence
of any payments made in that period that the Department had not credited to him.
       A contested hearing occurred before the trial court on October 23, 2018, presided
over by the same judicial officer who had in 2014 denied James’s equitable request to
recalculate arrears for the same time period. At the October 23, 2018 hearing, James
testified about various topics, including the time periods that his sons lived with him in
California. James stated he had retained Bob Hajek, a lawyer in Minnesota, to help
handle the proceedings in Minnesota, but James was not aware in 2001 of the January 29,
2001 hearing. James asserted he did not learn about the 2001 hearing or the arrears
amount until several years later. He could not recall exactly when he learned about the
over $89,000 in arrears but “it had to have been” in 2005 or 2006. James detailed his
efforts in 2007 and 2008 in Minnesota to overturn the arrears calculation, which included
his unsuccessful appeal to the Minnesota Court of Appeals.



       6
           Rosemary did not participate in the 2018 proceedings.

                                                 7
       In the course of the 2018 hearing, the trial court found that there was no merit to
James’s claim that the Minnesota court did not have personal jurisdiction over him,
despite James’s testimony that he was unaware of the 2001 proceedings, because James
had then been represented by an attorney who participated in them. Turning to his claim
that the arrears figure was incorrect, the trial court stated it was “inclined to grant some
equitable relief” and believed it had the authority to do so pursuant to its powers under
California law to enforce the Minnesota judgment.
       On December 18, 2018, the trial court issued the written order at issue on appeal.
The trial court denied James’s request to vacate registration of the support order filed on
June 28, 2018 but ordered the Department “to stay partial enforcement of the registered
orders, according to the attached findings.” The attached findings consist of a one-page
chart itemizing the arrears amounts stayed by the trial court. The trial court’s findings
include that the Minnesota order was signed on February 13, 2001 in the amount of
$89,582.15 and was “subsequently registered in California.” The attachment details the
particular years that either older son or younger son lived with James and the portion of
the total arrears that would be stayed for that time period. Adding these various amounts,
the trial court ordered that $28,890 in arrears be stayed.
       The trial court’s order stated that $28,890 in arrears was “stayed on equitable
grounds during periods of time father had sole custody of children” and that “California
courts are free to apply its own law regarding the methods by which the judgment is to be
enforced.” The trial court concluded that the balance of the $89,582.15 (that is
$89,582.15 minus $28,890, or $60,692.15) could be enforced against James.
       Both the Department and James timely appealed the trial court’s December 18,
2018 order.
                                     II. DISCUSSION
       “A trial court child support order is reviewed under the abuse of discretion
standard of review, and the trial court’s findings of fact in connection with a child support
                                                  8
order under the substantial evidence standard of review. [Citation.] ‘To the extent the
trial court’s decision reflects an interpretation of a statute, it presents a question of law
that we review de novo.’ ” (In re Marriage of Zimmerman (2010) 183 Cal.App.4th 900,
906–907.)
       The Department argues the trial court lacked authority to award James equitable
relief by staying enforcement of a portion of the arrears. In his appeal, James contends
that the trial court erred (1) by refusing to stay the remainder of the arrears determined in
Minnesota because the Minnesota court did not have personal jurisdiction over him when
it entered the 2001 Minnesota order and (2) by failing to continue the proceeding to
permit him to present additional evidence about all the equitable “off-sets” he was due.
       We begin our consideration of these appeals with the applicable provisions of
California law implementing the Uniform Interstate Family Support Act.
       A. The Uniform Interstate Family Support Act
       The Uniform Interstate Family Support Act (UIFSA), now codified at Family
Code sections 5700.101 et seq.,7 was enacted in California in 1997.8 (See County of Los
Angeles Child Support Services Dept. v. Superior Court (2015) 243 Cal.App.4th 230,
237.) The UIFSA “ ‘governs, inter alia, the procedures for establishing, enforcing and
modifying child support orders in cases in which more than one state is involved.’ ” (In
re Marriage of Connolly (2018) 20 Cal.App.5th 395, 402.) “The goal of UIFSA is to
ensure that ‘ “only one valid support order may be effective at any one time” [citation],
even though the parties and their children may move from state to state.’ ” (Ibid.)
“Together with the Federal Full Faith and Credit for Child Support Orders Act
(FFCCSOA) (28 U.S.C. § 1738B), the UIFSA ensures that in every case only one state

       7
        Unspecified statutory references are to the Family Code.
       8
        Prior to 2016, the UIFSA was codified at sections 4900 et seq. The pertinent
provisions relating to the registration and confirmation of out-of-state child support
orders have remained largely unchanged since the UIFSA’s adoption in 1997. (Compare
§§ 5700.606–5700.608, with former §§ 4955–4956.)
                                                   9
exercises jurisdiction over child support at any given time.” (In re Marriage of Crosby &
Grooms (2004) 116 Cal.App.4th 201, 206.)
       The UIFSA allows a support order from another state to be registered for
enforcement in California. (§ 5700.601 [formerly § 4950]; Scheuerman v. Hauk (2004)
116 Cal.App.4th 1140, 1143–1144.) When the arrears order at issue here was registered
in California in 2005, former section 4955 (now codified at section 5700.606) stated:
“(a) A nonregistering party seeking to contest the validity or enforcement of a registered
order in this state shall request a hearing within 20 days after notice of the registration.
The nonregistering party may seek to vacate the registration, to assert any defense to an
allegation of noncompliance with the registered order, or to contest the remedies being
sought or the amount of any alleged arrearages pursuant to Section 4956. [¶] (b) If the
nonregistering party fails to contest the validity or enforcement of the registered order in
a timely manner, the order is confirmed by operation of law. [¶] (c) If a nonregistering
party requests a hearing to contest the validity or enforcement of the registered order, the
registering tribunal shall schedule the matter for hearing and give notice to the parties of
the date, time, and place of the hearing.” (Italics added.)
       Section 5700.607, subdivision (a), sets forth the sole grounds on which a party can
seek to vacate registration of a support order. Two of those grounds are that “the issuing
tribunal lacked personal jurisdiction over the contesting party” and that “full or partial
payment has been made.” (§ 5700.607, subd. (a)(1), (6).)9

       9
         Former section 4956 contained these same two grounds and stated in full: “(a) A
party contesting the validity or enforcement of a registered order or seeking to vacate the
registration has the burden of proving one or more of the following defenses: [¶] (1) The
issuing tribunal lacked personal jurisdiction over the contesting party. [¶] (2) The order
was obtained by fraud. [¶] (3) The order has been vacated, suspended, or modified by a
later order. [¶] (4) The issuing tribunal has stayed the order pending appeal. [¶] (5)
There is a defense under the law of this state to the remedy sought. [¶] (6) Full or partial
payment has been made. [¶] (7) The statute of limitation under Section 4953 precludes
enforcement of some or all of the arrearages. [¶] (b) If a party presents evidence

                                                  10
       Section 5700.608 (formerly section 4957) states: “Confirmation of a registered
support order, whether by operation of law or after notice and hearing, precludes further
contest of the order with respect to any matter that could have been asserted at the time of
registration.”10
       B. The Department’s Appeal
       The Department contends that, because James failed to timely challenge the 2005
and 2009 registrations in California, the amount of arrears reflected in the 2001
Minnesota order was “confirmed by operation of law” under the UIFSA, precluding any
further adjudication by the trial court of the preregistration amount of arrears.11
       We agree that the trial court erred when it reduced the amount of James’s child
support arrears as determined by the Minnesota 2001 order. We reach this conclusion
based on a plain reading of section 5700.608, which states that “[c]onfirmation of a
registered support order, whether by operation of law or after notice and hearing,
precludes further contest of the order with respect to any matter that could have been
asserted at the time of registration” (italics added).



establishing a full or partial defense under subdivision (a), a tribunal may stay
enforcement of the registered order, continue the proceeding to permit production of
additional relevant evidence, and issue other appropriate orders. An uncontested portion
of the registered order may be enforced by all remedies available under the law of this
state. [¶] (c) If the contesting party does not establish a defense under subdivision (a) to
the validity or enforcement of the order, the registering tribunal shall issue an order
confirming the order.”
        10
           The only substantive difference between section 5700.608 and section 4957 is
that the phrase “registered order” was changed to “registered support order.” This change
is immaterial to the legal issues posed by these appeals.
        11
           Because we agree with the Department on this point, we do not reach its
alternative arguments that the doctrine of res judicata bars the relitigation of arrears owed
through the end of 2001 based on James’s unsuccessful litigation of this issue in
Minnesota and that the trial court’s order violates the full faith and credit clause of the
United States Constitution.


                                                 11
       There is no dispute that the Minnesota 2001 order was registered in California in
2005. Regarding the confirmation of the order, James does not contest that he was given
notice that the order was registered. The record reflects that the court clerk served James
with the notice in March 2005 that advised him that he must request a hearing within 25
days to challenge the validity or enforcement of the registered order. James’s testimony
in 2018 was not inconsistent with that notice. He testified that he could not recall exactly
when he learned about the over $89,000 in arrears but “it had to have been either [the]
2005 time frame” when “things started happening that I think might have informed me”
or sometime in 2006.
       James could have made a timely challenge to the 2005 registration in California as
set forth in former section 4955, but he did not.12 The record does not reflect any such
challenge, nor did James ever testify he made any such challenge. Rather, he testified
that, beginning in 2007, he unsuccessfully sought in Minnesota to challenge the 2001
Minnesota order.
       Therefore, pursuant to former section 4955, subdivision (b), the 2001 Minnesota
order became confirmed in California by operation of law. There is no indication that the
trial court’s 2018 order “to stay partial enforcement” of the arrears is anything other than
a permanent reduction of James’s child support arrears. However, James was precluded
by section 4957 (now section 5700.608) from contesting the arrears, and the trial court
did not have the authority to effectively lower the arrears James owed from that amount
set by the Minnesota court. (§ 5700.608.)
       While the parties do not cite and we have not found any California authority
applying the UIFSA to similar facts, our conclusion is consistent with that reached by the

       12
          Former section 4955 provision of the UIFSA has been renumbered to section
5700.606 and, although certain language changed, the changes are not material to our
analysis here. (See § 5700.606.) Section 5700.606, subdivision (b), provides that if “the
nonregistering party fails to contest the validity or enforcement of the registered support
order in a timely manner the order is confirmed by operation of law.”
                                                12
North Dakota Supreme Court in Smith v. Hall (N.D. 2005) 707 N.W.2d 247. In Smith, a
father attempted to vacate a registered and confirmed child support order years after the
order was registered, arguing it was void for lack of personal jurisdiction. Relying on the
UIFSA provisions similar to the language in California’s, including that “ ‘[c]onfirmation
of a registered order . . . precludes further contest of the order with respect to any matter
that could have been asserted at the time of registration’ ” (id. at p. 250), the Supreme
Court of North Dakota held father was precluded from contesting the registration on the
grounds of lack of personal jurisdiction.
       James has not established that he could not have asserted at the time of registration
his claim that he should have been credited for the time his sons lived with him in the
determination of his child support arrears. The UIFSA expressly states that it is a defense
to registration that full or partial payment has been made. (See de Leon v. Jenkins (2006)
143 Cal.App.4th 118, 126 [noting that “[t]he only pertinent objection allowed by the
statute—that ‘[f]ull or partial payment has been made’—would only apply to an obligor
contending that arrears are overstated”]; Willmer v. Willmer (2006) 144 Cal.App.4th 951,
960 [“It is the obligor’s burden to prove one of the defenses set forth in section 4956,
subdivision (a).”].) Because he failed to timely raise this defense to the 2005 registration
of the Minnesota 2001 order, section 5700.608 precludes James from asserting the same
claim over a decade later.
       We recognize that, as general matter under California family law, California
courts may apply an equitable approach and deny the enforcement of arrears where the
parent otherwise contributed to the care of the child such as providing a home for the
child. (See In re Marriage of Wilson (2016) 4 Cal.App.5th 1011, 1016; Helgestad v.
Vargas (2014) 231 Cal.App.4th 719, 735 [“The essence of the equitable credit approach
is that in-the-home support during a period of living with the children can count against
an ongoing support order that is framed only in monetary terms.”].)


                                                 13
        However, we are not persuaded that this general equitable approach or the
decisions cited by James support the trial court’s order. In exercising its discretion, a trial
court may not ignore express statutory requirements. (See S.C. v. G.S. (2019) 38
Cal.App.5th 591, 600.) Merely by citing to equitable principles, the trial court did not
gain the authority to do indirectly what the applicable statutes prohibit it from doing
directly. The trial court’s ruling allowed James to contest and litigate the issue of the
amount of arrears James owed at the time of the January 29, 2001 hearing, years after the
2001 Minnesota order was confirmed under the UIFSA. Because the trial court’s
exercise of equitable credit conflicted with the clear statutory language of sections
5700.606 and 5700.608, it lacked authority to grant this relief.
        James cites no legal authority interpreting the UIFSA that supports the trial court’s
order. To bolster his contention that the trial court properly exercised its equitable
discretion to not enforce certain arrears in light of its finding that he took care of his sons,
James (as did the trial court in its December 18, 2018 order) cites to Keith G. v. Suzanne
H. (1998) 62 Cal.App.4th 853 (Keith G.) and In re Marriage of Trainotti (1989) 212
Cal.App.3rd 1072, 1075 (Trainotti). However, these authorities do not establish that a
trial court may permanently stay enforcement of a portion of arrears, as occurred in this
case.
        In Keith G., the Court of Appeal affirmed a trial court’s “setoff” among conflicting
inter-state child support orders. (Keith G., supra, 62 Cal.App.4th at pp. 858–859.) The
court noted that “[a]llowing the setoff does not reduce or eliminate the amount of the
arrearages” but rather “only affects the manner of collection in California,” and that
“allowing the setoff would not frustrate the purpose of either support order.” (Id. at p.
860.) Here, by contrast there are no competing support orders at issue, and the trial
court’s 2018 ruling effectively reduced James’s arrears by approximately $28,000,
directly frustrating enforcement of the Minnesota 2001 order.


                                                  14
       Trainotti is even less relevant. That 1989 decision, which considered whether a
father had otherwise satisfied his child support obligation by providing a home and
support to the child, predates California’s adoption of the UIFSA and did not consider a
foreign judgment which could not be modified under applicable statutory law. (See
Trainotti, supra, 212 Cal.App.3d at pp. 1075–1076.)
       In short, the trial court’s order staying enforcement of $28,890 of the 2001
Minnesota order violated sections 5700.606, 5700.607, and 5700.608, and was
unsupported by any applicable case law interpreting the UIFSA. Because the trial court
lacked authority to modify the 2001 Minnesota order, we reverse that portion of the
December 18, 2018 order.
       C. James’s Appeal
       James appeals the portion of the trial court’s December 18, 2018 order that found
that $60,692.15 of the arrears established in the 2001 Minnesota order was enforceable
against him.13 James raises two general claims of error. First, James contends the trial
court should have stayed the entire amount of arrears (that is, $89,582.15) because the
Minnesota court lacked personal jurisdiction over him. Second, James argues that the
trial court in California denied him the opportunity to “present the full range of evidence
supporting the full range of equitable relief that he was due.”
              1. Personal Jurisdiction
       We first turn to James’s personal jurisdiction claim. In the 2018 proceedings in
California, James presented to the trial court his claim that the Minnesota court lacked
personal jurisdiction over him. The trial court found against James on that point,
       13
         The trial court’s order stated the balance to be enforced by California was
$60,692.15 (representing $89,582.15-$28,890) “PLUS prime interest calculated under
Minnesota law, accruing from April 2001 until the present time, LESS payments made
each calendar year since April 2001 totaling $36,673.59.” The parties do not raise any
claims related to the prime interest rate applied by the trial court or its findings that James
made $36,673.59 in payments from April 2001 until the present, and we therefore do not
review those aspects of the order.
                                                 15
emphasizing that James was represented by an attorney in the Minnesota proceedings.
On appeal, we understand James to argue that the Minnesota court’s assertion of personal
jurisdiction over him violated his due process rights guaranteed by the Fourteenth
Amendment of the U.S. Constitution. (See Walden v. Fiore (2014) 571 U.S. 277, 283
(Walden).)
       The Department responds that the UIFSA precludes him from now contesting the
2001 Minnesota order on the basis of a lack of personal jurisdiction. We agree. As noted
above, section 5700.607, subdivision (a)(1), of the UIFSA states that lack of personal
jurisdiction is one of the grounds on which a nonregistering party can seek to vacate the
registration of a support order. (See also former section 4956, subd. (a)(1).) However,
that challenge must be made in a timely manner. Based on the provisions of the UIFSA
discussed above, James was precluded from raising the jurisdictional issue in California
in 2018, over a decade after the 2001 Minnesota order was registered and confirmed in
California.
       Moreover, as the trial court found, there is no merit to James’s claim that the
Minnesota court did not have jurisdiction over him. The United States Supreme Court
has explained, applying longstanding precedent, that “[a]lthough a nonresident’s physical
presence within the territorial jurisdiction of the court is not required, the nonresident
generally must have ‘certain minimum contacts . . . such that the maintenance of the suit
does not offend “traditional notions of fair play and substantial justice.” ’ ” (Walden,
supra, 571 U.S. at p. 283.)
       Here, it is undisputed that the child support action in Minnesota arose directly out
of James’s contacts with that state, where he and Rosemary both were living during
marriage and when they dissolved the marriage. The record reflects Rosemary and the
children continued to reside in Minnesota after James moved to California. James
admitted that he had retained counsel to represent him in the Minnesota proceedings, and
the record reflects that James’s counsel appeared for him at the January 29, 2001 hearing.
                                                 16
Nothing in the record before us reflects that James ever asserted a lack of personal
jurisdiction in Minnesota, where he litigated other substantive issues.
       James stresses here that, even though his counsel was at the January 2001 hearing,
James did not have personal notice of the hearing and its outcome. But James does not
explain how that circumstance undermines the Minnesota court’s personal jurisdiction
over him. That his attorney may or may not have informed him of a particular hearing in
the Minnesota family court proceedings is immaterial. (See Link v. Wabash R. Co.
(1962) 370 U.S. 626, 633–634.) Given that his chosen representative appeared, there is
no dispute that James had legal notice of the January 29, 2001 hearing. We reject his
challenge to the 2018 order based on a lack of personal jurisdiction in Minnesota.
              2. Presentation of Additional Evidence
       Turning to James’s second claim, James contends that the trial court should have
continued the 2018 proceeding to give him an opportunity to submit a “full range” of
evidence about the equitable offsets he was due. We see nothing in the record
demonstrating that James informed the trial court that he wished to present additional
evidence. In any event, James cannot show any prejudice from the trial court’s failure to
grant a continuance to allow him to present additional evidence because the trial court
lacked authority to modify the 2001 Minnesota order. (See In re Marriage of Falcone &
Fyke (2008) 164 Cal.App.4th 814, 822.)
       For the reasons explained above, we affirm the portion of the trial court’s
December 18, 2018 order that ordered enforcement of the balance of the arrears set forth
in the 2001 Minnesota order.
                                    III. DISPOSITION
       The December 18, 2018 order is reversed. The trial court is directed to enter a
new order that reinstates enforcement of the $28,890 arrears stayed in its December 18,
2018 order. In all other respects, the order is affirmed. In the interests of justice, the
Department shall recover its costs on appeal. (Cal. Rules of Court, rule 8.278(a)(5).)
                                                  17
                                      ______________________________________
                                                 Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Grover, J.




H046558
Santa Cruz Department of Child Support Services v. Sawyer
Trial Court:                            Santa Cruz County Superior Court
                                        Superior Court No. FL007773
Trial Judge:                            Hon. Jana Kast-Davids

Counsel for Appellant Santa Cruz        Xavier Becerra
County Department of Child Support      Attorney General of California
Services:                               Cheryl L. Feiner
                                        Senior Assistant Attorney General
                                        Jennifer Kim
                                        Acting Senior Assistant Attorney General
                                        Linda M. Gonzalez
                                        Supervising Deputy Attorney General
                                        Gregory D. Brown
                                        Supervising Deputy Attorney General
                                        Jennevee H. DeGuzman
                                        Deputy Attorney General

Counsel for Appellant James Abbott      Corey Evan Parker
Sawyer:                                 Berangere Allen-Blaine
                                        The Appellate Law Firm
No appearance for Respondent




     H046558
     Santa Cruz Department of Child Support Services v. Sawyer